DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species C (Figures 14-16) in the reply filed on August 12, 2020 is acknowledged.  It is noted that Applicant did not traverse the separation of Species D (Figures 17-19) as being distinct from Species A-C. 
Claims 10, 31, and 38 are withdrawn by the examiner from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim, as detailed below. 
Claims 10 and 38 are directed translating the needle along the axis in response to rotation of the moveable component. The needle of Species C does not translate along the axis (“the needle, and flash chamber for this embodiment, does not translate in any direction relative to the base 10” [0047]; “In this embodiment, the base 10, needle 20, and catheter assembly 50 are unchanged from what was described with FIGS. 9-13.” [0048]). In the embodiment of Species C, the catheter assembly and advancer translate axially and the needle rotates about the axis due to rotation of the movable component.
Claim 31 is directed to the moveable component being integrally formed with the catheter advancer such that rotation of the moveable component rotates the catheter advancer. In the embodiment of Species C, the movable component is separate from the catheter advancer and rotation of the moveable component causes only axial movement of the catheter advancer ([0048-0049]). 

The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
	Claims 1-2 and 5-39 remain pending in the application. Claims 3-4 have been canceled. Claims 10, 31, and 38 have been withdrawn from consideration. 

Drawings
The drawings are objected to because Figure 15 includes the label “BEST AVAILABLE IMAGE” that should be removed from the Figure. Additionally, reference number 50 is cut off on the right edge of the Figure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because there is a lack of antecedent basis for “the relative motion between the engaged movable component and the needle hub or catheter assembly” in line 15.  Appropriate correction is required.
Claim 2 is objected to because there appears to be a typographical error regarding “catheter advancer component that interfaces said proximal hub” in line 2 as opposed to “catheter advancer component that interfaces with said proximal hub”, for example.  Appropriate correction is required.

Claim 16 is objected to because there is a lack of antecedent basis for “said catheter advancer” in line 2.  Appropriate correction is required.
Claim 21 is objected to because there appears to be a typographical error regarding “securement of inserted catheter assembly” in line 3.  Appropriate correction is required.
Claim 22 is objected to because there is a lack of antecedent basis for “said interface between said proximal hub of said catheter assembly and said catheter advancer” in line 1.  Appropriate correction is required.
Claim 27 is objected to because there is a lack of antecedent basis for “said catheter advancer” in line 9.  Appropriate correction is required.
Claim 27 is further objected to because there appears to be a typographical error regarding “…configured to to selectively initiate…” in lines 12-14 as opposed to “…configured to 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9, 11-12, 16, 27-28, 30, 32, 34, and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ibragimov (US 2015/0305769).
Regarding claim 1, Ibragimov teaches an intravenous access device (device 200) for inserting a catheter into a patient's vessel over a needle (Figures 4a-5d) comprising: a base needle assembly comprising a needle hub (needle hub 240), and a needle (needle 230) fixed to said needle hub and having a distal incising end (tip 220) protruding from said needle hub along said axis (Figure 6); a catheter assembly that is slidably translatable over said needle, said catheter assembly comprising at least a proximal hub (sheath hub 282) and a distal catheter (sheath 250); and a movable component (internal cylinder 234 and trigger 242) that rotates within said base about said axis and is engaged to one of said needle hub or said catheter assembly such that when moved from a first position to at least a second position, the relative motion between the engaged movable component and needle hub or catheter assembly is affected (“The spring-loaded rotating mechanism described above may be actuated (released to cause needle rotation) by depressing a trigger 242 based on a biased spring 246 causing rotation of the internal cylinder 234” [0060]; “The trigger 242 may then be pressed to cause activation of the actuator leading to an automatic rotation (optionally coupled with a short forward advancement) of the needle tip 220 by about 180 degrees.” [0061]).

Regarding claim 2, Ibragimov teaches an intravenous access device of claim 1 further comprising a catheter advancer component that interfaces said proximal hub of said catheter assembly (“sheath hub 282, which in turn may be equipped with a protrusion allowing the sheath to be disengaged from the needle hub 240 and slidingly moved along the needle 230 when inserting into the target vessel.” [0056]).

Regarding claim 8, Ibragimov teaches an intravenous access device of claim 1 wherein rotation of said movable component rotates said needle about said axis relative to said base  

Regarding claim 9, Ibragimov teaches an intravenous access device of claim 1 wherein rotation of said movable component rotates said needle about said axis relative to said catheter assembly (Figures 5a-5d).

Regarding claim 11, Ibragimov teaches an intravenous access device of claim 1 further comprising a flash chamber window (visualization chamber 244) configured for viewing blood flashing back upon insertion of said distal incising end into a vessel ([0061]).

Regarding claim 12, Ibragimov teaches an intravenous access device of claim 1 wherein said catheter assembly further comprises a generally upward-extending advancement tab (“sheath hub 282, which in turn may be equipped with a protrusion allowing the sheath to be disengaged from the needle hub 240 and slidingly moved along the needle 230 when inserting into the target vessel.” [0056]; Figure 6).

Regarding claim 16, Ibragimov teaches an intravenous access device of claim 1 wherein said catheter advancer is configured to encompass said needle as it slidably translates (Figures 5a-5d, wherein the needle would be encompassed by the hub 282 as the needle is removed from the sheath 250).

 intravenous access device (device 200) for inserting a catheter into a patient's vessel over a needle (Figures 4a-5d) comprising: a base (external cylinder 238; “the external cylinder 238 may be attached to or formed together with a housing of the needle hub 240” [0057]) configured to be gripped by a user, said base defining a channel extending along an axis (Figure 8 and 10, for example); a needle (needle 230) fixed to a needle hub (needle hub 240) and having a distal incising end (tip 220) protruding from said needle hub (Figure 6); a catheter assembly comprising at least a catheter hub (sheath hub 282) engaged to said catheter advancer (“sheath hub 282, which in turn may be equipped with a protrusion allowing the sheath to be disengaged from the needle hub 240 and slidingly moved along the needle 230 when inserting into the target vessel.” [0056]) and a distal catheter (sheath 250) protruding from said proximal hub; and a movable component (internal cylinder 234 and trigger 242) that rotates within said base about said axis and is engaged to one of said needle hub or said catheter assembly and configured to selectively initiate an operational safety feature when moved from a first position to a second position (“The spring-loaded rotating mechanism described above may be actuated (released to cause needle rotation) by depressing a trigger 242 based on a biased spring 246 causing rotation of the internal cylinder 234” [0060]; “The trigger 242 may then be pressed to cause activation of the actuator leading to an automatic rotation (optionally coupled with a short forward advancement) of the needle tip 220 by about 180 degrees.” [0061]; “a pin 236 may be radially extending outwards from the internal cylinder 234 and configured to slide inside a groove 239 formed in the external cylinder 238” [0057]).

Regarding claim 28, Ibragimov teaches an intravenous access device of claim 27 wherein said movable component affects movement of one or more additional components (pin 236) that engage said safety feature (groove 239).



Regarding claim 32, Ibragimov teaches an intravenous access device of claim 1 wherein movement from said second position to said first position is impeded (“The spring-loaded rotating mechanism described above may be actuated (released to cause needle rotation) by depressing a trigger 242 based on a biased spring 246 causing rotation of the internal cylinder 234…The spring 246 may be pre-wound at the factory or can be wound up to a preloaded state before using the device of the invention, for example by manually rotating the winding knob 249.” [0060] wherein movement from the second to first positon could only be accomplished by re-winding of the spring 246).

Regarding claim 34, Ibragimov teaches an intravenous access device of claim 2 wherein said catheter advancer further comprises a generally upward-extending advancement tab (“sheath hub 282, which in turn may be equipped with a protrusion allowing the sheath to be disengaged from the needle hub 240 and slidingly moved along the needle 230 when inserting into the target vessel.” [0056]; Figure 6).

Regarding claim 36, Ibragimov teaches an intravenous access device of claim 27 wherein said operational safety feature comprises rotation of said needle about said axis relative to said base (“depressing a trigger 242 based on a biased spring 246 causing rotation of the internal cylinder 234…winding up and then releasing the spring 246 may cause the internal cylinder 234 to rotate inside the external cylinder 238” [0060]; “The trigger 242 may then be pressed to cause activation of the actuator leading to an automatic rotation (optionally coupled with a short forward advancement) of the needle tip 220 by about 180 degrees.” [0061]).
.

Claims 1, 2, 5, 6, 12, 14, 15, 19, 20, 22-30, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osterlind et al. (USPN 5672160).
Regarding claim 1, Osterlind teaches an intravenous access device (Figure 9) for inserting a catheter into a patient's vessel over a needle comprising: a base (elongate tubular housing 22) configured to be gripped by a user, said base defining a cylindrical channel traversing said base along an axis (Figure 10), said cylindrical channel being at least partially open along said base (Figure 9); a needle assembly (needle assembly 2) comprising a needle hub (boss 11), and a needle (needle 6) fixed to said needle hub and having a distal incising end (distal end 8) protruding from said needle hub along said axis; a catheter assembly (catheter assembly 16) that is slidably translatable over said needle (Figure 9), said catheter assembly comprising at least a proximal hub (catheter hub 20) and a distal catheter (catheter 18); and a movable component (lug 42) that rotates within said base about said axis and is engaged to one of said needle hub or said catheter assembly such that when moved from a first position to at least a second position, the relative motion between the engaged movable component and needle hub or catheter assembly is affected (“The lug 42 is mounted for rotary movement about the longitudinal axis of the body 10” [Col 4, line 28]; “To displace the needle 6 and the catheter assembly 16 from the ready-for-use position to a patent penetration position, the lug 42 is rotated to the position illustrated in FIG. 11, the grippers 14 are engaged and the body 10, needle 6 and the lug 42 are moved forward along the interior of the housing 22.” [Col 4, lines 40-45]).  

 catheter advancer component (body 10 with grippers 14) that interfaces said proximal hub of said catheter assembly (Figure 2).  

Regarding claim 5, Osterlind teaches an intravenous access device of claim 1 wherein said movable component is configured to selectively lock said catheter assembly in a proximal-most position (“when the lug 42 is moved to the position illustrated in FIGS. 9 and 10 it will be evident that it is unable to pass through the housing 22 since its forward end will butt against the proximal end of the housing 22.” [Col 4, line 35-38]), and selectively unlock said catheter assembly to allow slidable translation of said catheter advancer in said channel of said base along said axis (“To displace the needle 6 and the catheter assembly 16 from the ready-for-use position to a patent penetration position, the lug 42 is rotated to the position illustrated in FIG. 11, the grippers 14 are engaged and the body 10, needle 6 and the lug 42 are moved forward along the interior of the housing 22.” [Col 4, lines 40-45]).  

Regarding claim 6, Osterlind teaches an intravenous access device of claim 1 wherein said movable component is configured to selectively lock said catheter assembly relative to said base when said catheter assembly is in a proximal-most position (“when the lug 42 is moved to the position illustrated in FIGS. 9 and 10 it will be evident that it is unable to pass through the housing 22 since its forward end will butt against the proximal end of the housing 22.” [Col 4, line 35-38]), and selectively unlock said catheter assembly to allow slidable translation of said catheter assembly along said axis (“To displace the needle 6 and the catheter assembly 16 from the ready-for-use position to a patent penetration position, the lug 42 is rotated to the position illustrated in FIG. 11, the grippers 14 are engaged and the body 10, needle 6 and the lug 42 are moved forward along the interior of the housing 22.” [Col 4, lines 40-45]). 

generally upward-extending advancement tab (grippers 14).  

Regarding claim 14, Osterlind teaches an intravenous access device of claim 1 wherein said base has at least one contoured finger grip (upper surface of housing 22; Figure 9).  

Regarding claim 15, Osterlind teaches an intravenous access device of claim 14 wherein said finger grip is textured (upper surface of housing 22 textured via unlabeled protuberances; Figure 9).  

Regarding claim 19, Osterlind teaches an intravenous access device of claim 1 wherein said proximal hub of said catheter assembly further comprises at least one laterally extending and generally rigid finger grip (grippers 14, via the engagement between catheter hub 20 and body 10).  

Regarding 20, Osterlind teaches an intravenous access device of claim 19 wherein said finger grip (grippers 14) is contoured and textured (Figure 2).  

Regarding claim 22, Osterlind teaches an intravenous access device of claim 2 wherein said interface between said proximal hub of said catheter assembly and said catheter advancer is configured to prevent catheter rotation about said axis (“the sub-assembly of the needle-assembly 2 and the catheter assembly 16 is mounted in an elongate tubular housing 22 having elongate slots 24 in each side through which the webs 12 extend” [Col 3, lines 13-16]; Figure 9).  



Regarding claim 24, Osterlind teaches an intravenous access device of claim 1 wherein said movable component is configured to selectively lock said catheter assembly at any position along said needle (“when the lug 42 is moved to the position illustrated in FIGS. 9 and 10 it will be evident that it is unable to pass through the housing 22 since its forward end will butt against the proximal end of the housing 22.” [Col 4, line 35-38]), and selectively unlock said catheter assembly to allow relative sliding motion of said catheter assembly in said channel (“To displace the needle 6 and the catheter assembly 16 from the ready-for-use position to a patent penetration position, the lug 42 is rotated to the position illustrated in FIG. 11, the grippers 14 are engaged and the body 10, needle 6 and the lug 42 are moved forward along the interior of the housing 22.” [Col 4, lines 40-45]). 

Regarding claim 25, Osterlind teaches an intravenous access device of claim 5 wherein said slidable translation between said base and said catheter assembly is constrained in at least one degree of freedom (“the sub-assembly of the needle-assembly 2 and the catheter assembly 16 is mounted in an elongate tubular housing 22 having elongate slots 24 in each side through which the webs 12 extend” [Col 3, lines 13-16]; Figure 9 wherein the movement is constrained via the interaction between slots 24 and webs 12).  

Regarding claim 26, Osterlind teaches an intravenous access device of claim 6 wherein said slidable translation between said base and said catheter assembly is constrained in at least wherein the movement is constrained via the interaction between slots 24 and webs 12). 

Regarding claim 27, Osterlind teaches an intravenous access device (Figure 9) for inserting a catheter into a patient's vessel over a needle comprising: a base (elongate tubular housing 22) configured to be gripped by a user, said base defining a channel extending along an axis (Figure 10); a needle (needle 6) fixed to a needle hub (boss 11) and having a distal incising end (distal end 8) protruding from said needle hub; a catheter assembly (catheter assembly 16) comprising at least a catheter hub (catheter hub 20) engaged to said catheter advancer (body 10 with grippers 14); and a distal catheter (catheter 18) protruding from said proximal hum a movable component (lug 42) that rotates within said base about said axis and is engaged to one of said needle hub or said catheter assembly and configured to selectively initiate an operational safety feature when moved from a first position to a second position (“The lug 42 is mounted for rotary movement about the longitudinal axis of the body 10” [Col 4, line 28]; “To displace the needle 6 and the catheter assembly 16 from the ready-for-use position to a patent penetration position, the lug 42 is rotated to the position illustrated in FIG. 11, the grippers 14 are engaged and the body 10, needle 6 and the lug 42 are moved forward along the interior of the housing 22.” [Col 4, lines 40-45]).  
  
Regarding claim 28, Osterlind teaches an intravenous access device of claim 27 wherein said movable component affects movement of one or more additional components that engage said safety feature (“the sub-assembly of the needle-assembly 2 and the catheter assembly 16 is mounted in an elongate tubular housing 22 having elongate slots 24 in each side through wherein the movement is constrained via the interaction between slots 24 and webs 12).    

Regarding claim 29, Osterlind teaches an intravenous access device of claim 27 wherein said operational safety feature comprises preventing relative sliding motion of said catheter assembly along said needle (“when the lug 42 is moved to the position illustrated in FIGS. 9 and 10 it will be evident that it is unable to pass through the housing 22 since its forward end will butt against the proximal end of the housing 22.” [Col 4, line 35-38]).  

Regarding claim 30, Osterlind teaches an intravenous access device of claim 28 wherein said one or more additional components are comprised of threads, gears, radial slots, circumferentially angled slots, or axial slots (slots 24).  

Regarding claim 34, Osterlind teaches an intravenous access device of claim 2 wherein said catheter advancer further comprises a generally upward-extending advancement tab (gripper 14).  

Claims 1, 2, 7, 11, 16-18, 27, 28, 30, 32-33, 35, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srivatsa (WO 2007/003874).
Regarding claim 1, Srivatsa teaches an intravenous access device (Figures 1-3) for inserting a catheter into a patient's vessel over a needle comprising: a base (body 10) configured to be gripped by a user, said base defining a cylindrical channel traversing said base along an axis (“The body 10 is of generally flat, rectangular shape and has an internal compartment in which a wheel 18, in the form of a reel, is mounted for rotation around its axis” [Page 4, paragraph 10]), said cylindrical channel being at least partially open along said base (Figures 1-3); a needle assembly comprising a needle hub (proximal end of needle 12 at needle (needle 12) fixed to said needle hub and having a distal incising end (distal end of needle 12) protruding from said needle hub along said axis (Figure 1); a catheter assembly (cannula 22) that is slidably translatable over said needle (Figures 1-3), said catheter assembly comprising at least a proximal hub (proximal end of cannula 22) and a distal catheter (distal portion of cannula 22; “the cannula 22 comprises a tubular stem having an enlarged, conical rear end.” [Page 5, 1st paragraph]); and a movable component (wheel 18) that rotates within said base about said axis (“The body 10 is of generally flat, rectangular shape and has an internal compartment in which a wheel 18, in the form of a reel, is mounted for rotation around its axis” [Page 4, paragraph 10]) and is engaged to one of said needle hub or said catheter assembly (Figure 1, wheel engaged with cannula 22 via needle guard 16) such that when moved from a first position to at least a second position, the relative motion between the engaged movable component and needle hub or catheter assembly is affected (“turns the reel 18 to unwind the element or wire 20 and so advance the plunger or needle guard 16; the plunger 16 accordingly pushes the cannula 22 forwardly along the needle 12, so that the forward end of the cannula passes over the tip of the needle 12 and into the blood vessel.” [Page 5, 1st paragraph]).

Regarding claim 2, Srivatsa teaches an intravenous access device of claim 1 further comprising a catheter advancer component (plunger 16 and wire 20) that interfaces said proximal hub of said catheter assembly (“A cannula 22 is positioned over the needle 12, for its rear end to abut the plunger 16” [Page 5, 1st paragraph]).

Regarding claim 7, Srivatsa teaches an intravenous access device of claim 1 wherein rotation of said movable component (wheel 18) translates said catheter assembly distally such that a distal end of said catheter covers said distal incising end of said needle (“turns the reel 18 to unwind the element or wire 20 and so advance the plunger or needle guard 16; the plunger st paragraph]).

Regarding claim 11, Srivatsa teaches an intravenous access device of claim 1 further comprising a flash chamber window (blood collecting chamber 14) configured for viewing blood flashing back upon insertion of said distal incising end into a vessel (“user sees that blood has entered the chamber 14” [Page 5, 1st paragraph]).

Regarding claim 16, Srivatsa teaches an intravenous access device of claim 1 wherein said catheter advancer is configured to encompass said needle as it slidably translates (“the rotation of the reel 18 is continued, so that the plunger 16 continues to advance and, finally, reaches a position in which it covers the sharp tip of the needle 12.” [Page 5, 2nd paragraph]; Figure 3).

Regarding claim 17, Srivatsa teaches an intravenous access device of claim 16 wherein said catheter advancer shrouds said needle incising end when said catheter advancer is in a distal-most position relative to said base, thereby acting as a needle guard (“the rotation of the reel 18 is continued, so that the plunger 16 continues to advance and, finally, reaches a position in which it covers the sharp tip of the needle 12.” [Page 5, 2nd paragraph]; Figure 3).

Regarding claim 18, Srivatsa teaches an intravenous access device of claim 16 wherein said base further comprises a detent mechanism for locking said catheter advancer in a distal-most position relative to said base, wherein said distal end of said catheter advancer covers said needle incising end to serve as a needle guard (“at least the end portion 21 of the element or wire 20 is formed with a series of ratchet serrations 21a which co-operate with a tooth or nd paragraph]).

Regarding claim 27, Srivatsa teaches an intravenous access device (Figures 1-3) for inserting a catheter into a patient's vessel over a needle comprising: a base (body 10) configured to be gripped by a user, said base defining a channel extending along an axis (“The body 10 is of generally flat, rectangular shape and has an internal compartment in which a wheel 18, in the form of a reel, is mounted for rotation around its axis” [Page 4, paragraph 10]); a needle (needle 12) fixed to a needle hub (proximal end of needle 12 at blood collecting chamber 14) and having a distal incising end (distal end of needle 12) protruding from said needle hub (Figure 1); a catheter assembly (cannula 22) comprising at least a catheter hub (proximal end of cannula 22) engaged to said catheter advancer (plunger 16 and wire 20); and a distal catheter (distal portion of cannula 22; “the cannula 22 comprises a tubular stem having an enlarged, conical rear end.” [Page 5, 1st paragraph]) protruding from said proximal hub (Figure 3); a movable component (wheel 18) that rotates within said base about said axis (“The body 10 is of generally flat, rectangular shape and has an internal compartment in which a wheel 18, in the form of a reel, is mounted for rotation around its axis” [Page 4, paragraph 10]) and is engaged to one of said needle hub or said catheter assembly (Figure 1, wheel engaged with cannula 22 via needle guard 16) and configured to selectively initiate an operational safety feature when moved from a first position to a second position (“turns the reel 18 to unwind the element or wire 20 and so advance the plunger or needle guard 16; the plunger 16 accordingly pushes the cannula 22 forwardly along the needle 12, so that the forward end of the cannula passes over the tip of the needle 12 and into the blood vessel.” [Page 5, 1st paragraph]; “at least the end portion 21 of the element or wire 20 is formed with a series of ratchet serrations 21a which co-operate with a tooth or projection, formed on the body 10…to prevent the plunger 16 being retracted, once it has been advanced” [Page 5, 2nd paragraph]).


Regarding claim 30, Srivatsa teaches an intravenous access device of claim 28 wherein said one or more additional components are comprised of threads, gears, radial slots, circumferentially angled slots, or axial slots (ratchet serrations 21a of wire 20).

Regarding claim 32, Srivatsa teaches an intravenous access device of claim 1 wherein movement from said second position to said first position is impeded (“at least the end portion 21 of the element or wire 20 is formed with a series of ratchet serrations 21a which co-operate with a tooth or projection, formed on the body 10…to prevent the plunger 16 being retracted, once it has been advanced” [Page 5, 2nd paragraph]).

Regarding claim 33, Srivatsa teaches an intravenous access device of claim 1 wherein rotation of said movable component prevents said needle from extending distally relative to said catheter (“turns the reel 18 to unwind the element or wire 20 and so advance the plunger or needle guard 16; the plunger 16 accordingly pushes the cannula 22 forwardly along the needle 12, so that the forward end of the cannula passes over the tip of the needle 12 and into the blood vessel.” [Page 5, 1st paragraph]; Figure 3).

Regarding claim 35, Srivatsa teaches an intravenous access device of claim 27 wherein said operational safety feature comprises translating said catheter assembly distally until a distal end of said catheter covers said distal incising end of said needle (“turns the reel 18 to unwind the element or wire 20 and so advance the plunger or needle guard 16; the plunger 16 accordingly pushes the cannula 22 forwardly along the needle 12, so that the forward end of the st paragraph]; Figure 3).

Regarding claim 39, Srivatsa teaches an intravenous access device of claim 27 wherein said operational safety feature comprises preventing said needle from extending distally relative to said catheter (“turns the reel 18 to unwind the element or wire 20 and so advance the plunger or needle guard 16; the plunger 16 accordingly pushes the cannula 22 forwardly along the needle 12, so that the forward end of the cannula passes over the tip of the needle 12 and into the blood vessel.” [Page 5, 1st paragraph]; Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ibragimov (US 2015/0305769) in view of Orton (USPN 4108175).
Regarding claim 13, Ibragimov teaches an intravenous access device of claim 12. Ibragimov fails to explicitly teach said advancement tab is acutely angled relative to said axis. Orton teaches an intravenous access device (Figure 2) comprising a catheter assembly (catheter 10) having a generally upward-extending advancement tab (upwardly extending portion 22) that is acutely angled relative to an axis of the device (Figure 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the advancement tab of Ibragimov to be acutely angled relative to said . 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ibragimov (US 2015/0305769) in view of Thorne (US 2003/0199827).
Regarding claims 14 and 15, Ibragimov teaches an intravenous access device of claim 1. Ibragimov fails to explicitly teach wherein said base has at least one contoured finger grip that is textured. Thorne teaches an intravenous access device (device 10) comprising a base (handle 30) having at least one contoured finger grip that is textured (“handle 30 is an elongated housing having a pair of exteriorly disposed sidewalls which act as gripping surfaces 160 and 160'” [0083]; Figure 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the base of Ibragimov to include at least one contoured finger grip that is textured based on the teachings of Thorne to facilitate grasping and handling of the base in order to effectively operate the device (Thorne [0083], [0088]).

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ibragimov (US 2015/0305769) in view of Harding et al. (US 2017/0120014).
Regarding claims 19-21, Ibragimov teaches an intravenous access device of claim 1. Ibragimov fails to explicitly teach wherein said proximal hub of said catheter assembly further comprises at least one laterally extending and generally rigid finger grip that is contoured and textured and wherein said proximal hub of said catheter assembly and laterally extending finger grip form a channel that facilitates securement of inserted catheter assembly. Harding teaches an intravenous access device (device 10) comprising a catheter assembly (catheter adapter 20) having a catheter (catheter 30) and a proximal hub (Figure 3), wherein said proximal hub of said laterally extending and generally rigid finger grip (securement platform 40; “securement platform may further comprise a hard or rigid plastic polymer material.” [0032]) that is contoured and textured (Figure 1A) and wherein said proximal hub of said catheter assembly and laterally extending finger grip form a channel that facilitates securement of inserted catheter assembly (“open end 64 of needle hub 60 further comprises a notch 61 having a width and depth sufficient to receive and support a proximal edge 42 of securement platform 40. In some instances, notch 61 comprises a depth sufficient to achieve an overlapped arrangement of securement platform 40 and paddle grip 68 when proximal edge 42 is fully inserted within notch 61” [0059]; Figure 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the proximal hub of the catheter assembly of Ibragimov to include at least one laterally extending and generally rigid finger grip that is contoured and textured and wherein said proximal hub of said catheter assembly and laterally extending finger grip form a channel that facilitates securement of inserted catheter assembly based on the teachings of Harding to facilitate grasping of the catheter assembly in order permit the user to advance the catheter distally into the vessel of the patient (Harding [0054-0055]). 

Regarding claim 22, Ibragimov teaches an intravenous access device of claim 2.
Ibragimov fails to explicitly teach wherein said interface between said proximal hub of said catheter assembly and said catheter advancer is configured to prevent catheter rotation about said axis. Harding teaches an intravenous access device (device 10) comprising a catheter assembly (catheter adapter 20) having a catheter (catheter 30) and a proximal hub (Figure 3) and a catheter advancer (securement platform 40), wherein said interface between said proximal hub of said catheter assembly and said catheter advancer is configured to prevent catheter rotation about said axis (“Needle hub 60 further comprises a paddle grip 68 positioned in proximity to open end 64 and arranged to overlap a portion of securement platform 40 when . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Osterlind et al. (USPN 5672160) in view of Thorne (US 2003/0199827).
Regarding claim 11, Osterlind teaches an intravenous access device of claim 1. Osterlind fails to explicitly teach a flash chamber window configured for viewing blood flashing back upon insertion of said distal incising end into a vessel. Thorne teaches an intravenous access device (device 10) comprising a flash chamber window (cylindrical cavity 178) configured for viewing blood flashing back upon insertion of said distal incising end into a vessel (“hub 170 comprises a cylindrical cavity 178 used as an indicator of "blood flash" a common signal of successful catheter insertion” [0084]; Figure 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the intravenous access device of Osterlind to include a flash chamber window based on the teachings of Thorne to provide an indication to the user that the needle and catheter have been successfully inserted into the vessel (Thorne [0084]). 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Srivatsa (WO 2007/003874) in view of Ishida (US 2017/0043132).
contoured finger grip that is textured (“grip 212a to be held by a user is provided on an outer surface of each of the arms” [0128]; Figure 43). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the base of Srivatsa to include at least one contoured finger grip that is textured based on the teachings of Thorne to facilitate grasping and handling of the base in order to effectively operate the device (Ishida [0128]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivatsa (WO 2007/003874) in view of Harding et al. (US 2017/0120014).
Regarding claims 19 and 20, Srivatsa teaches an intravenous access device of claim 1. Srivatsa fails to explicitly teach wherein said proximal hub of said catheter assembly further comprises at least one laterally extending and generally rigid finger grip that is contoured and textured. Harding teaches an intravenous access device (device 10) comprising a catheter assembly (catheter adapter 20) having a catheter (catheter 30) and a proximal hub (Figure 3), wherein said proximal hub of said catheter assembly further comprises at least one laterally extending and generally rigid finger grip (securement platform 40; “securement platform may further comprise a hard or rigid plastic polymer material.” [0032]) that is contoured and textured (Figure 1A). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the proximal hub of the catheter assembly of Srivatsa to include at least one laterally extending and generally rigid finger grip that is contoured and textured based on the teachings of Harding to facilitate securement of the catheter hub to the skin of the patient when the catheter is located within the vessel (Harding [0003]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/            Examiner, Art Unit 3783                                                                                                                                                                                            
/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783